 



Exhibit 10.33
May 3, 2006
VIA HAND DELIVERY
Scott M. Freeman, M.D.
Onyx Pharmaceuticals, Inc.
2100 Powell Street
Emeryville, CA 94608
Dear Scott:
     This letter sets forth the terms of our agreement with respect to the
termination of your employment with Onyx Pharmaceuticals, Inc. (“Onyx” or the
“Company”).
     1.     Separation. As discussed, your last day in the office was April 28,
2006. You will be paid your regular base salary through May 12, 2006 (the
“Separation Date”), which is the date that your employment with Onyx will
terminate.
     2.     Accrued Salary and Vacation. On the Separation Date, the Company
will pay you all accrued salary, and all accrued and unused vacation earned
through the Separation Date, subject to standard payroll deductions and
withholdings. You are entitled to these payments whether or not you sign this
Agreement.
     3.     Severance Benefits. Although the Company is not otherwise required
to do so, if you sign and date this Agreement, return it to the Company, and
allow the release contained herein to become effective, the Company will provide
you with the following severance benefits (the “Severance Benefits”):
          (a)     Severance Payments. The Company will make severance payments
to you in the form of continuation of your base salary in effect on the
Separation Date for nine (9) months (the “Severance Payments”). The Severance
Payments will be made on the Company’s ordinary payroll dates, beginning with
the first payroll date after the Effective Date (as defined in Section 14) and
will be subject to standard payroll deductions and withholdings.
          (b)     Bonus Payment. Even though you have not yet earned any bonus,
the Company will pay you a lump sum amount of $50,000.00, less required
deductions and withholdings, in recognition of your contributions to the
melanoma project. This amount shall be paid within seven (7) days of the
Effective Date (as defined in Section 14).
          (c)     Health Insurance. As provided by the federal COBRA law, state
insurance laws, and by the Company’s current group health insurance policies,
you will be eligible to continue your current health insurance benefits at your
own expense for a period of time following the Separation Date and, later, to
convert to an individual policy if you wish. You will be provided with a
separate notice of your COBRA rights. If you timely elect continued coverage
under COBRA, as part of this Agreement, the Company will pay the COBRA premiums
necessary to continue your current health insurance coverage at your current
level of coverage for a period of nine (9) months from the Separation Date (the
“COBRA Premiums”). Notwithstanding the foregoing, the Company’s obligation to
pay COBRA Premiums will cease immediately if you become eligible for other
health insurance benefits at the expense of a new employer. You agree to notify
the Company immediately, in writing, upon your acceptance of employment with
another employer that provides you with eligibility for health insurance
benefits within nine (9) months after the Separation Date.

 



--------------------------------------------------------------------------------



 



          (d)     Outplacement Assistance. The Company will reimburse you for
reasonable outplacement assistance expenses incurred by you during the nine
(9) months after the Separation Date, up to a maximum reimbursement amount of
$15,000.00.
     4.     Consulting Agreement. If you sign and date this Agreement, return it
to the Company, and allow the release contained herein to become effective, the
Company will enter into the following consulting agreement with you:
          (a)     Consulting Period. The Company will engage you as a consultant
for the period (the “Consulting Period”) commencing on the day immediately
following the Separation Date and continuing until the earliest of: (i) the date
that is twelve (12) months after the Separation Date; (ii) the date the Company
provides written notice of termination to you due to your material breach of
this Agreement or your material breach of your Proprietary Information,
Inventions and Nonsolicitation Agreement (discussed in Section 9); or (iii) the
date that you and the Company mutually agree to terminate the consulting
relationship.
          (b)     Consulting Services. You agree to provide consulting services
to the Company in any area of your expertise upon request by the Chief Executive
Officer (“CEO”) of the Company. During the Consulting Period, you will report
directly to the CEO or as otherwise specified by the CEO. You agree to exercise
the highest degree of professionalism and utilize your expertise and creative
talents in performing these services. You agree to make yourself available to
perform such consulting services throughout the Consulting Period for up to a
maximum of twenty (20) hours per month.
          (c)     Consulting Fees and Benefits.
               (i)     Consulting Fees. During the Consulting Period, you will
receive as consulting fees $250.00 per hour for each hour or portion thereof
that you actually provide services to the Company (“Consulting Fees”).
               (ii)     Independent Contractor Relationship. During the
Consulting Period, your relationship with the Company will be that of an
independent contractor, and nothing in this Agreement is intended to, or should
be construed to, create a partnership, agency, joint venture or employment
relationship. Except as set forth above in Section 4(b) of this Agreement, you
will not be entitled to any of the benefits which the Company may make available
to its employees during the Consulting Period, including, but not limited to,
group health or life insurance, profit-sharing or retirement benefits.
               (iii)     Taxes and Withholding. You are solely responsible for,
and will file, on a timely basis, all tax returns and payments required to be
filed with, or made to, any federal, state or local tax authority with respect
to the performance of consulting services and receipt of Consulting Fees under
this Agreement. You are solely responsible for, and must maintain adequate
records of, expenses incurred in the course of performing services under this
Agreement. The Company will not withhold from the Consulting Fees any amount for
taxes, social security or other payroll deductions. The Company will regularly
report amounts paid to you by filing Form 1099-MISC with the Internal Revenue
Service as required by law. You acknowledge that you will be entirely
responsible for payment of any such taxes, and you hereby indemnify and hold
harmless the Company from any liability for any taxes, penalties or interest
that may be assessed by any taxing authority with respect to all Consulting Fees
you receive under this Agreement, with the exception of the employer’s share of
social security, if any.
               (iv)     Stock Option. To the extent consistent with and subject
to the terms and conditions of your outstanding stock options (the “Options”)
and the Company’s applicable equity incentive plans, the Options will continue
to vest during the Consulting Period, provided that you remain in compliance
with the terms of this Agreement. You will have ninety (90) days to exercise any
vested shares following the end of the Consulting Period or any earlier
termination of vesting of the Options. The Options that vest during the
Consulting Period will cease being incentive stock options under Section 422 of
the Internal Revenue Code due to the extension of your vesting period beyond
your employment termination.
          (d)     Limitations on Authority. You will have no responsibilities or
authority as a consultant to the Company other than as provided above. You agree
not to represent or purport to represent the Company in any manner whatsoever to
any third party unless authorized by the Company, in writing, to do so, except
that you have a consulting relationship with the company.
          (e)     Proprietary Information and Inventions. You agree that the
Proprietary Information, Inventions and Non-Solicitation Agreement between you
and the Company that you signed on February 23, 2001 (the “Proprietary
Information, Inventions and Nonsolicitation Agreement”, a copy of which is
attached hereto as Exhibit A) shall govern any Company information to which you
have access or which you develop, or inventions made by you, while performing
services during the Consulting Period (with the exception of the provisions
relating to “works made for hire” under the United States Copyright Act, which
shall not apply during the Consulting Period).
     5.     Other Compensation or Benefits. You acknowledge that, except as
expressly provided in this Agreement, you will not receive from the Company any
additional compensation, including but not limited to salary or bonuses,
severance or employee

 



--------------------------------------------------------------------------------



 



benefits after the Separation Date, with the exception of any vested right you
may have under the express terms of a written ERISA-qualified benefit plan
(e.g., 401(k) account) or any vested Options. You further acknowledge and agree
that you are not currently entitled to receive any Change in Control severance
benefits nor shall you be entitled to receive any Change in Control severance
benefits in the future (including without limitation any accelerated vesting of
your stock options provided for in your stock option agreements or the Company’s
stock option plan). Any such provisions in your stock option agreements or the
stock option plan providing for accelerated vesting of stock options in the
event of a change in control are hereby superseded and shall have no further
force or effect.
     6.     Expense Reimbursements. You agree that on or before the Separation
Date, you will submit your final documented expense reimbursement statement
reflecting all business expenses you incurred through the Separation Date, if
any, for which you seek reimbursement. The Company will reimburse you for these
expenses pursuant to its regular business practice. In addition, pursuant to its
regular business practice, the Company will reimburse you for documented
business expenses incurred during the Consulting Period.
     7.     Return of Company Property. On the Separation Date, you agree to
return to the Company all Company documents (and all copies thereof) and other
Company property that you have had in your possession or control at any time,
including, but not limited to, Company files, notes, drawings, records, business
plans and forecasts, financial information, specifications, training materials,
computer-recorded information, tangible property including, but not limited to,
computers, credit cards, entry cards, identification badges and keys; and any
materials of any kind that contain or embody any proprietary or confidential
information of the Company (and all reproductions thereof). You agree to
undertake a diligent search to locate any such documents, property and
information on or before the Separation Date. You may retain such documents,
property, and materials during the Consulting Period only to the extent approved
in writing by the Company and you shall return them immediately upon written
request from the Company. Notwithstanding the foregoing, you may retain your
Company-issued laptop computer and blackberry device provided that you return
these items to the Company at the end of the Consulting Period and allow the
Company to remove any information belonging to the Company. The Company will
continue to support your blackberry device during the Consulting Period but will
not do so after the Consulting Period has ended.
     8.     Proprietary Information Obligations. You acknowledge and reaffirm
your continuing obligations under your Proprietary Information, Inventions and
Nonsolicitation Agreement both during and after the Consulting Period. Such
obligations include, but are not limited to, no use or disclose of any
confidential or proprietary information of the Company without prior written
authorization from a duly authorized representative of the Company, and your
obligations not to solicit the Company’s employees pursuant to Section 9 of the
Proprietary Information, Inventions and Nonsolicitation Agreement.
     9.     Disclosure. You hereby acknowledge and agree that this Agreement and
a description of the terms set forth herein may be filed by the Company with the
Securities and Exchange Commission pursuant to its obligations as a reporting
company under the Securities Exchange Act of 1934, as amended and the rules and
regulations promulgated thereunder, and consequently shall be publicly
available.
     10.     Nondisparagement. You agree not to disparage the Company or the
Company’s officers, directors, employees, shareholders, parents, subsidiaries,
affiliates, and agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation; similarly, the Company’s
officers and directors agree not to disparage you in any manner likely to be
harmful to you or your business or personal reputation. Notwithstanding the
foregoing, both you and the Company (including its officers and directors) may
respond accurately and fully to any question, inquiry or request for information
when required by legal process. The Company agrees to provide you with the
letter of recommendation attached hereto as Exhibit B.
     11.     Dispute Resolution. Unless otherwise prohibited by law or specified
below, all disputes, claims and causes of action in law or equity arising from
or relating to this Agreement or its enforcement, performance, breach or
interpretation shall be resolved solely and exclusively by final and binding
confidential arbitration through the Judicial Arbitration and Mediation Service
(“JAMS”) to be held in San Francisco, California under the then-existing JAMS
arbitration rules for employment matters. Nothing in this section, however, is
intended to prevent either party from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration.
     12.     General Release. In exchange for the consideration provided to you
by this Agreement that you are not otherwise entitled to receive, including but
not limited to the Severance Benefits, you hereby generally and completely
release the Company and its current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns from any and all claims,
liabilities and obligations, both known and unknown, that arise out of or are in
any way related to events, acts, conduct, or omissions occurring prior to your
signing this Agreement. This general release includes, but is not limited to:
(a) all claims arising out of or in any way related to your employment with the
Company or the termination of that employment; (b) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith

 



--------------------------------------------------------------------------------



 



and fair dealing; (d) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (e) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (“ADEA”), and the California Fair Employment and Housing Act
(as amended). Notwithstanding the foregoing, nothing in this Agreement shall
prevent you from filing, cooperating with, or participating in any proceeding
before the Equal Employment Opportunity Commission or the California Department
of Fair Employment and Housing, except that you acknowledge and agree that you
shall not recover any monetary benefits in connection with any such claim,
charge or proceeding with regard to any claim released herein.
     13.     ADEA Waiver. You acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the ADEA (“ADEA Waiver”).
You also acknowledge that the consideration given for the ADEA Waiver is in
addition to anything of value to which you were already entitled. You further
acknowledge that you have been advised by this writing, as required by the ADEA,
that: (a) your ADEA Waiver does not apply to any rights or claims that arise
after the date you sign this Agreement; (b) you should consult with an attorney
prior to signing this Agreement (although you may choose voluntarily not to do
so); (c) you have twenty-one (21) days to consider this Agreement (although you
may choose voluntarily to sign it sooner); (d) you have seven (7) days following
the date you sign this Agreement to revoke the ADEA Waiver by providing written
notice of your revocation to me; and (e) the ADEA Waiver will not be effective
until the date upon which the revocation period has expired unexercised, which
will be the eighth day after you sign this Agreement (“Effective Date”).
Nevertheless, your general release of claims, except for the ADEA Waiver, is
effective immediately, and not revocable.
     14.     Waiver. In giving the release herein, which includes claims which
may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code, which reads as follows

    A general release does not extend to claims which the creditor does not know
or suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
(California Civil Code section 1542)

     You hereby expressly waive and relinquish all rights and benefits under
that section and any law or legal principle of similar effect in any
jurisdiction with respect to the release of unknown and unsuspected claims
granted in this Agreement.
     15.     Representations. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible pursuant to the
federal Family and Medical Leave Act or any applicable state law, and have not
suffered any on-the-job injury for which you have not already filed a claim.
     16.     Entire Agreement. This Agreement, including Exhibit A, constitutes
the complete, final and exclusive embodiment of the entire agreement between you
and the Company with regard to the subject matter hereof. It supersedes any and
all other agreements entered into by and between you and the Company. It is
entered into without reliance on any promise or representation, written or oral,
other than those expressly contained herein. It may not be modified except in a
writing signed by you and a duly authorized officer of the Company. Each party
has carefully read this Agreement, has been afforded the opportunity to be
advised of its meaning and consequences by his or its respective attorneys, and
signed the same of his or its own free will.
     17.     Section 409(A). If the Company determines that any cash severance
benefit, health continuation coverage or additional benefits provided under this
Agreement shall fail to satisfy the distribution requirement of
Section 409A(a)(2)(A) of the Internal Revenue Code of 1986, as amended (the
”Code”) as a result of Section 409A(a)(2)(B)(i) of the Code, the payment of such
benefit shall be accelerated to the minimum extent necessary so that the benefit
is not subject to the provisions of Section 409A(a)(1) of the Code. (It is the
intention of the preceding sentence to apply the short-term deferral provisions
of Section 409A of the Code, and the regulations and other guidance thereunder,
to the such payments, and the payment schedule as revised after the application
of the preceding sentence shall be referred to as the “Revised Payment
Schedule.”) However, if there is no Revised Payment Schedule that would avoid
the application of Section 409A(a)(1) of the Code, the payment of such benefits
shall not be paid pursuant to a Revised Payment Schedule and instead shall be
delayed to the minimum extent necessary so that such benefits are not subject to
the provisions of Section 409A(a)(1) of the Code. The Company may attach
conditions to or adjust the amounts paid pursuant to this paragraph to preserve,
as closely as possible, the economic consequences that would have applied in the
absence of this paragraph; provided, however, that no such condition or
adjustment shall result in the payments being subject to Section 409A(a)(1) of
the Code.
     18.     Attorneys’ Fees. If either you or the Company brings any action to
enforce rights under this Agreement, the prevailing party, the one either
successfully enforcing the agreement of the one successfully defending the
enforcement of the agreement, in any such dispute shall be entitled to recover
reasonable attorneys’ fees and costs incurred by that party in connection with
such action.

 



--------------------------------------------------------------------------------



 



     19.     Successors and Assigns. This Agreement will bind the heirs,
personal representatives, successors, assigns, executors and administrators of
each party, and will inure to the benefit of each party, its heirs, successors
and assigns.
     20.     Applicable Law. This Agreement will be deemed to have been entered
into and will be construed and enforced in accordance with the laws of the State
of California as applied to contracts made and to be performed entirely within
California.
     21.     Severability. If a court or an arbitrator of competent jurisdiction
determines that any term or provision of this Agreement is invalid or
unenforceable, in whole or in part, then the remaining terms and provisions
hereof will be unimpaired. The court or the arbitrator will then have the
authority to modify or replace the invalid or unenforceable term or provision
with a valid and enforceable term or provision that most accurately represents
the parties’ intention with respect to the invalid or unenforceable term or
provision.
     22.     Counterparts. This Agreement may be executed in two counterparts,
each of which will be deemed an original, all of which together constitutes one
and the same instrument. Facsimile signatures are as effective as original
signatures.
If this Agreement is acceptable to you, please sign below on or after April 28,
2006 and return the original to me. Do not sign this Agreement prior to
April 28, 2006.
I wish you the best of luck in your future endeavors.
Sincerely,
Onyx Pharmaceuticals, Inc.

                By:   /s/ Hollings C. Renton         Hollings C. Renton      
Chairman and Chief Executive Officer       

Exhibit A — Proprietary Information, Inventions and Non-Solicitation Agreement
Exhibit B — Letter of Recommendation
Understood and Agreed:

                /s/ Scott M. Freeman       Scott M. Freeman, M.D.           

Date: May 9, 2006

 